DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: it is suggested the claim be amended to recite the total weight of component B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 and 8 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for “said” distillation residue set forth in the phrase product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/079788 to Hahn et al. in view of US 4,904,704 to Nafziger et al.  For the purposes of examination, citations for Hahn et al. are taken from an English language equivalent of the document, US 2015/0336306.
Regarding Claims 1 – 7, 9, 10, and 15.  Hahn et al. teaches a process for producing polyurethane foams by reacting a component A comprising
10 to 100 parts by weight of at least one polyether polyol with a functionality of 2 to 8, an oxyethylene content of 0 to 30 weight percent, and an OH number of 10 – 112 mgKOH/g;
0 to 10 parts by weight of at least one polyether polyol with a functionality of 2 to 8, an oxyethylene content of greater than 60 weight percent, and an OH number of 10 – 112 mgKOH/g; 
0 to 90 parts by weight of at least one dispersion of a polymer in a polyether polyol having an OH number in the range of 10 to 60 mgKOH/g, a hydroxyl functionality of 2 to 6, a polyoxypropylene content of 70 to 90 weight percent, and an oxyethylene content of 10 to 30 weight percent.  The weights of the aforementioned polyols add up to 100 parts by weight;
0.5 to 25 parts by weight water and/or physical blowing agents;
optionally isocyanate-reactive compounds having an OH number of 140 mgKOH/g to 900 mgKOH/g; and
0.05 to 10 parts by weight of auxiliaries and/or additive materials such as catalysts, pigments, and flame retardants; 
with a component B preferably comprising aromatic polyisocyanates at an isocyanate index in the range of 75 to 120 (Paragraphs 0053 - 0066).  

Regarding Claim 11.  Hahn et al. teaches a polyurethane foam prepared by the process of Claim 1 (Paragraphs 0053 - 0066).  
Regarding Claims 12 and 13.  Hahn et al. teaches the polyurethane foam of Claim 11 but is silent regarding its formed density as measured according to DIN ISO 3386-1:2010-09 and ball rebound resilience according to DIN EN ISO 8307:2007.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Hahn et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having density and ball rebound resilience values in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product 
Regarding Claim 14.  Hahn et al. teaches the polyurethane foam of Claim 11 may be used to prepare an automotive seat (Paragraph 0119).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0118872 to Xu et al. in view of US 4,904,704 to Nafziger et al.  This new ground of rejection is being applied to address the newly presented combination of limitations found in Claim 8.
Regarding Claims 1 and 8.  Xu et al. teaches a process for producing a polyurethane foam by reacting an active hydrogen-containing component and an isocyanate composition (Paragraphs 0031 – 0034).  The active hydrogen-containing component may comprise at least one polyether polyol having a functionality of 2 to 8 (Paragraphs 0039 – 0041).  There is no requirement in Xu et al. that the polyether polyol be prepared with ethylene oxide; as such, polyether polyols having a polyoxyethylene content of 0 weight percent are readily envisioned by the reference disclosure.  The active hydrogen-containing component may comprise water and inert gases, i.e. physical blowing agents (Paragraphs 0044 and 0050).  
The isocyanate composition comprises most preferably at least 8 weight and most preferably up to 12 weight percent of treated toluene diisocyanate 
Xu et al. is silent regarding the OH number of the polyether polyols but does teach they may have a functionality in the range of 2 to 8 and an average molecular weight in the range of 50 – 3000 (Paragraph 0041).  Using these values, the polyether polyols of Xu et al. can be calculated to have hydroxyl values in the range of 37.4 to 8976 mgKOH/g.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyether polyol having a hydroxyl number at the lower end of the range implicitly disclosed by Xu et al.  The motivation would have been that lower hydroxyl values would be desirable in instances in which a comparatively less rigid foam is desired.
Xu et al. is also silent regarding the chlorine content of the distillation product of at least one bottoms residue.  However, Nafziger et al. also teaches the concept of preparing a polyisocyanate component for a polyurethane foam which employs toluene diisocyanate .

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered.  The Office agrees that incorporation of the subject matter of Claim 7 into independent Claim 1 renders the rejection under 35 U.S.C. 103 in view of Hahn et al. and Xu et al. moot.  This rejection has consequently been withdrawn.  
However, the other arguments submitted with respect to the rejection of the claims under 35 U.S.C. 103 in view of WO 2014/079788 to Hahn et al. in view of US 4,904,704 to Nafziger et al. are not persuasive.  Applicant argues that the proposed combination of references does not result in the presently claimed invention.  It is applicant’s position that Nafziger et al. does not disclose the distillation product of at least one bottoms residue which is obtained in toluene diisocyanate production, because the distillation product is treated with an epoxy compound before combining with a polyol compound.  However, the Office maintains the position that the treated isocyanate distillation residue of Nafziger et al. nonetheless corresponds to a species of isocyanate distillation residue.  There is no requirement in the instant claims that the claimed distillation product of at least one bottoms residue obtained during toluene diisocyanate (TDI) production be untreated or unmodified.  It is then the Office’s position that the treated toluene diisocyanate residue taught by Nafziger et al. meets the instant claim limitation of a distillation product of at least one bottoms residue which is obtained in toluene diisocyanate production.
The Office additionally submits that the instant disclosure and prior art suggest bottoms residues from TDI production appear to inherently have chlorine contents above the instantly claimed range of <750 ppm.  Paragraph 0003 of the PG-PUB of the instant specification teaches organochlorine components are present in the bottoms residue obtained during production of TDI.  Column 1 of Nafziger et al. also teaches the presence of chlorine compounds, e.g. hydrogen chloride, in such residues and the various means by which persons of skill in the art have removed them to create commercially viable products.  Though the instant claims and specification do not expressly teach a step of removing chlorine from the TDI distillation residues, a without treatment and/or modification.
The outstanding rejection under 35 U.S.C. 103 in view of WO 2014/079788 to Hahn et al. in view of US 4,904,704 to Nafziger et al. has consequently been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768